DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to for reciting the limitation “a connecting rod” without clearly reciting what structure(s) is/are connected by the connecting rod.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-6, 9, 10 and all claims depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a cassette for use with a surgical console having a set of channels suitable for fluid movement” is indefinite because a skilled artisan would not clearly be able to assess whether the cassette has “a set of channels”, or whether the surgical console has “a set of channels”. For the purpose of examination, the limitation will be interpreted such that the cassette has multiple channels suitable for fluid movement.
Further regarding claim 1, the limitation “the diaphragm” (line 8) lacks antecedent basis in the claim. It is acknowledged that the claim recites a “diaphragm pump”, which a skilled artisan would understand to have at least one diaphragm; however, a diaphragm pump may have multiple diaphragms, so it is not clear which diaphragm would be referred to in the claim. For the purpose of examination, the limitation will be interpreted such that the diaphragm pump has a diaphragm.
Regarding claim 2, the limitation “in response to oscillation of the connecting rod, air is drawn into the inlet and is forced out via the exhaust”, may be construed to recite a method step in the apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). The limitation cited above is not directed to the apparatus, but rather to the action of the connecting rod pumping air through the system. This creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
Regarding claim 4, the limitation “the diaphragm pump provides a vacuum fluidly available within the cassette” is indefinite because it is not known what is meant by “vacuum fluidly available within the cassette”, specifically what is meant by “fluidly available within the cassette”.
Regarding claim 5, the limitation “the diaphragm pump provides a positive pressure fluidly available within the cassette” is indefinite because it is not known what is meant by “positive pressure fluidly available within the cassette”, specifically what is meant by “fluidly available within the cassette”.
Regarding claim 6, the limitation “the diaphragm pump provides a positive pressure fluidly available to a pressure reservoir” is indefinite because it is not known what is meant by “positive pressure fluidly available to a pressure reservoir”, specifically what is meant by “fluidly available to a pressure reservoir”.
Regarding claim 9, it is not known what is meant by the limitation “the at least two pump heads are double head diaphragm pump heads”. The meaning of “double head diaphragm pump heads” cannot be ascertained by a person of ordinary skill in the art in light of the specification.
Regarding claim 10, it is not known what is meant by the limitation “the four pump heads are double headed diaphragm pump heads.” The meaning of “double headed diaphragm pump heads” cannot be ascertained by a person of ordinary skill in the art in light of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koppel (U.S. Pub. 2021/029836 A1, hereinafter “Koppel”) in view of Baker et al (U.S. Pub. 2009/0281485 A1, hereinafter “Baker”).
Regarding claims 1-3 and 7, Koppel discloses a system for distributing fluid in a phacoemulsification surgical system, comprising: 
a cassette 1 (Fig. 1) for use with a surgical console 99 (Fig. 2) having a set of channels suitable for fluid movement (see para [0063]); 
a pump (formed by sections 36 and 52; see Figs. 5-6b and para [0085]), further comprising: 
an inlet and an exhaust (see para [0073] disclosing an inlet or outlet of a squeezing channel of the pump); 
at least two pump heads 72 (see Fig. 5 showing two pump heads 72 side-by-side).
It is noted that Koppel does not appear to disclose that the pump is a “diaphragm pump” comprising a connecting rod configured to oscillate causing the diaphragm to move up and down; as per claim 2, air is drawn into the inlet and is forced out via the exhaust in response to oscillation of the connecting rod; and as per claim 3, the two pump heads are diaphragm pump heads; and as per claim 7, each of the pump heads operates simultaneously; and as per claim 9, the at least two pump heads are double head diaphragm pump heads.
Baker discloses that it is well-known to have a system for suction and positive pressure that uses a diaphragm pump with two diaphragm pump heads 8 and connecting rods (see para [0242] and Fig. 30) which are known to oscillate to cause the diaphragm to move up and down. As per claim 2, the connecting rod of Baker causes air to be drawn into the pump through an inlet and forced through the pump and to an exhaust (see para [0246] describing how the diaphragm pump pulls air in and pushes air out during each stroke). As per claim 7, the pump heads can operate simultaneously (see para [0301] disclosing simultaneous positive and negative pressure). As per claim 9, the at least two pump heads are double head diaphragm pump heads (i.e., the two pump heads together form a “double head” as being two heads part of the same pump chassis 150).
A skilled artisan would have found it obvious at the time of the invention to modify the pump of Koppel to be a diaphragm pump with a connecting rod configured to oscillate causing the diaphragm to move up and down, and the pump further comprising a connecting rod to oscillate the diaphragm to move the diaphragm up an down, according to the teaching in Baker, as such pump configurations were well-known at the time of the invention for providing both a positive and a negative pressure within a medical system. A skilled artisan would have had a reasonable expectation of success in incorporating a diaphragm pump as an alternative to the roller pump disclosed in Koppel and would have expected an improvement by way of providing both positive and negative pressure within a single pumping apparatus.
Regarding claim 4, the combination of Koppel in view of Baker would provide a  vacuum fluidly available within the cassette (i.e., the diaphragm pump would be incorporated into the cassette in order to provide vacuum within the cassette).
Regarding claim 5, the combination of Koppel in view of Baker would provide a positive pressure fluidly available within the cassette (i.e., the diaphragm pump would be incorporated into the cassette in order to provide positive pressure within the cassette).
Regarding claim 6, the combination of Koppel in view of Baker would provide a positive pressure fluidly available to a pressure reservoir (i.e., the diaphragm pump would be incorporated into the cassette in order to provide positive pressure within the cassette from an infusion container 30 of Koppel to a surgical instrument 20; see Fig. 1 of Koppel).
Regarding clam 11, Koppel discloses an inlet valve, e.g., 35 (see Fig. 3b and para [0058]) coupled with the inlet and an exhaust valve, e.g., 51 (see Fig. 3b and para [0066]) coupled with the exhaust.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koppel (U.S. Pub. 2021/029836 A1) in view of Baker et al (U.S. Pub. 2009/0281485 A1), further in view of Rinderknecht et al (U.S. Pub. 2015/0094697 A1, hereinafter “Rinderknecht”).
Regarding claims 8 and 10, it is noted that Koppel in view of Baker does not appear to disclose that the diaphragm pump comprises four pump heads, and wherein the four pump heads are double headed diaphragm pump heads.
Rinderknecht discloses that it was well-known at the time of the invention to provide multiple pumps for delivering multiple fluids from multiple reservoirs (see para [0004]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Koppel in view of Baker such that a second pump can be provided, identical to the first pump already described in Baker, when it is desired to deliver (or vacuum) multiple fluids with a reasonable expectation of success as taught in Rinderknecht. If combined, the second pump, identical to the pump already described in Baker, would result in a device with four pump heads (two double headed pumps). 
Further, a skilled artisan would have found it obvious to modify the invention of Koppel in view of Baker, according to the teaching in Rinderknecht, as doing so would have amounted to a mere duplication of parts of the device (i.e., duplicating the pump in Baker), which has been found to have no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
08/23/2022